Citation Nr: 1135804	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-13 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service- connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1980 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Boise, Idaho, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of TDIU.  The Veteran is service connected for coronary artery disease (CAD), rated as 30 percent disabling; osteoarthritis of the left knee and right knee, each rated as 10 percent disabling; degenerative joint disease of the lumbar spine, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; right ankle sprain, rated as 10 percent disabling, left ear hearing loss, rated as noncompensable; and hiatal hernia, rated as noncompensable.  His combined evaluation is 60 percent.  

The Veteran reported in September 2008 that he retired from the Army in 1996 and was self employed as a handyman.  He related that he did not have a direct employer but that he did various jobs.  According to him, he stopped working because of his service connected disabilities.  An examination in April 2010 noted that the Veteran was semi-retired and that he quit his job in remodelling.  

Here, the record shows that the Veteran is service connected for several disabilities.  He contends that he is unemployable because of his service connected disabilities.  The Board notes that the Veteran has not been afforded a VA examination in relation this claim in order to determine how all of his service connected disabilities, working together, impact his ability to work.  As such, the Board finds that a VA compensation and pension examination is necessary before the issue of entitlement to TDIU can be decided.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination to determine if his service connected disabilities, as a whole, as least as likely as not (50% or greater) render him unable to maintain and sustain substantially gainful employment. The claims folder must be made available to the examiner for review.  All findings should be reported in detail.  A complete rationale for all opinions should be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


